Exhibit 10.1

EXECUTION COPY

SECOND LOAN MODIFICATION AGREEMENT

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of May 18, 2011, by and between (i) SILICON VALLEY BANK, a
California corporation with a loan production office located at 275 Grove
Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), and (ii) LUNA
INNOVATIONS INCORPORATED, a Delaware corporation and LUNA TECHNOLOGIES, INC., a
Delaware corporation, each with offices located at 1 Riverside Circle, Suite
400, Roanoke, Virginia 24016 (individually and collectively, jointly and
severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of February 18, 2010,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of February 18, 2010, between Borrower and Bank, as amended by a certain
First Loan Modification Agreement, dated as of March 7, 2011 (as amended, the
“Loan Agreement”). Capitalized terms used but not otherwise defined herein shall
have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and in certain Intellectual
Property Security Agreements executed by each Borrower in favor of Bank
(collectively, the “IP Agreements”, and together with any other collateral
security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by inserting the following new
Section 2.1.5 immediately following Section 2.1.4 thereof:

“2.1.5 Term Loan.

“(a) Availability. Bank shall make one (1) term loan available to Borrower in an
amount up to the Term Loan Amount on or within five (5) days after the Second
Loan Modification Effective Date subject to the satisfaction of the terms and
conditions of this Agreement.

(b) Repayment. Borrower shall repay the Term Loan in (i) forty-eight (48) equal
installment payments of principal, based on a forty-eight (48) month
amortization schedule; plus (ii) monthly payments of accrued interest (each such
payment being referred to herein as a “Term Loan Payment”). Commencing on the
last day of the month following the month in which the Funding Date occurs, each
Term Loan Payment shall be payable on the last day of each month. Borrower’s
final Term Loan Payment, due on the Term Loan Maturity Date, shall include all
outstanding principal and accrued and unpaid interest under the Term Loan. Once
repaid, the Term Loan may not be reborrowed.

(c) Prepayment. Prior to the Term Loan Maturity Date, Borrower may prepay all or
any portion of the Term Loan, effective three (3) Business Days after written
notice of such prepayment is given to Bank. Notwithstanding any such prepayment,
Bank’s lien and security interest in the Collateral shall continue until
Borrower fully satisfies its Obligations. If such prepayment is at Borrower’s
election or at Bank’s election due to the occurrence and continuance of an Event
of Default, Borrower shall pay to Bank, in



--------------------------------------------------------------------------------

addition to the payment of any other expenses or fees then-owing, an early
termination fee in an amount equal to (i) if such prepayment is made on or
before the day that is 365 days after the Second Loan Modification Effective
Date (the “First Anniversary”), an amount equal to two percent (2.00%) of the
amount of the Term Loan so prepaid; and (ii) if such prepayment is made after
the First Anniversary but on or before the day that is 365 days after the First
Anniversary, an amount equal to one percent (1.00%) of the amount of the Term
Loan so prepaid; provided that no termination fee shall be charged if the credit
facility hereunder is replaced with a new facility from another division of
Silicon Valley Bank. Any prepayments on the Term Loan shall be in an amount
equal to One Million Dollars ($1,000,000) and Two Hundred Fifty Thousand Dollars
($250,000) increments in excess thereof. Upon payment in full of the Obligations
and at such time as Bank’s obligation to make Credit Extensions has terminated,
Bank shall terminate and release its liens and security interests in the
Collateral and all rights therein shall revert to Borrower.

(d) Use of Proceeds - Term Loan. Borrower acknowledges and agrees that the
proceeds of the Term Loan hereunder shall be used to immediately repay in full
all remaining outstanding principal and accrued and unpaid interest owed to
Hansen Medical pursuant to the Hansen Subordinated Loan Documents and the Hansen
Settlement Documents, together with any additional fees associated therewith and
for other general corporate purposes of the Borrower.”

 

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a) thereof:

“(a) Interest Rate; Advances. Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus two percentage points (2.00%), which
interest shall be payable monthly, in arrears, in accordance with Section 2.3(f)
below.”

and inserting in lieu thereof the following:

“(a) Interest Rate;

(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate plus one and one-quarter percentage points (1.25%), which
interest shall be payable monthly, in arrears, in accordance with Section 2.3(f)
below.

(ii) Term Loan. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a floating per annum rate equal to
the Prime Rate plus two percentage points (2.00%), which interest shall be
payable monthly, in arrears, in accordance with Section 2.1.5(b).”

 

  3 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.4(d) thereof:

“(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable quarterly, in arrears, on a calendar year basis on the
last Business Day of each quarter, in an amount equal to one-half of one percent
(0.50%) per annum of the average unused portion of the Revolving Line, as
determined by Bank. The unused portion of the Revolving Line, for the purposes
of this calculation, shall not include amounts reserved for products provided in
connection with Cash Management Services and FX Forward Contracts. Borrower
shall not be entitled to any credit, rebate or repayment of any Unused Revolving
Line Facility Fee previously earned by Bank pursuant to this Section
notwithstanding any termination of the Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder, including
during any Streamline Period; and”



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line Facility
Fee”), payable monthly, in arrears, on a calendar year basis on the last
Business Day of each month, in an amount equal to one-quarter of one percent
(0.25%) per annum of the average unused portion of the Revolving Line, as
determined by Bank. The unused portion of the Revolving Line, for the purposes
of this calculation, shall not include amounts reserved for products provided in
connection with Cash Management Services and FX Forward Contracts. Borrower
shall not be entitled to any credit, rebate or repayment of any Unused Revolving
Line Facility Fee previously earned by Bank pursuant to this Section
notwithstanding any termination of the Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder, including
during any Streamline Period; and

 

  4 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.2(a)(ii) thereof:

“(ii) within fifteen (15) days, or the next succeeding Business Day if the 15th
day is not a Business Day, after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, and
(C) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, Deferred Revenue/billings in excess of cost report
and general ledger;”

and inserting in lieu thereof the following:

“(ii) within fifteen (15) days, or the next succeeding Business Day if the 15th
day is not a Business Day, after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date (including, without limitation, project identifiers for the
purpose of tracking the status of assignments under the Federal Assignment of
Claims Act of 1940, as amended), and outstanding or held check registers, if
any, and (C) monthly reconciliations of accounts receivable agings (aged by
invoice date), transaction reports, Deferred Revenue/billings in excess of cost
report and general ledger;”

 

  5 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.2(a)(v) thereof:

“(v) within thirty (30) days of approval by Borrower’s board of directors (or
sooner if reasonably requested by Bank) and as amended and approved by
Borrower’s board of directors, annual operating budgets (including income
statements, balance sheets and cash flow statements, by month) for the upcoming
fiscal year of Borrower and financial projections for the following fiscal year
(on a quarterly basis) as approved by Borrower’s board of directors, together
with any related business forecasts used in the preparation of such annual
financial projections;”

and inserting in lieu thereof the following:

“(v) within thirty (30) days after the end of each fiscal year of Borrower and
as amended and approved by Borrower’s board of directors, annual operating
budgets (including income statements, balance sheets and cash flow statements,
by month) for the upcoming fiscal year of Borrower and financial projections for
the following fiscal year (on a quarterly basis) as approved by Borrower’s board
of directors, together with any related business forecasts used in the
preparation of such annual financial projections;”



--------------------------------------------------------------------------------

  6 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9(a) thereof:

“(a) Adjusted Quick Ratio. A ratio of (i) Quick Assets to (ii) Current
Liabilities (net of the Litigation Accrual for purposes of the December 31, 2009
test) minus the current portion of Deferred Revenue of at least 1.25 to 1.00.”

and inserting in lieu thereof the following:

“(a) Liquidity. Borrower’s (i) unrestricted cash at Bank plus (ii) the lesser of
(x) thirty percent (30%) of net billed accounts receivable (including, without
limitation, unbilled but contractually due accounts receivable) or (y) Three
Million Dollars ($3,000,000) of not less than Seven Million Dollars
($7,000,000).”

 

  7 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9(b) thereof:

“(b) Adjusted EBITDA. Maintain, measured as of the end of each fiscal quarter
during the following periods on a trailing three month basis, Adjusted EBITDA of
at least the following:

 

Trailing Three Month Period Ended    Minimum
Adjusted
EBITDA  

December 31, 2009

   ($ 1,000,000 ) 

March 31, 2010

   ($ 250,000 ) 

June 30, 2010

   $ 1.00  

September 30, 2010

   $ 250,000   

December 31, 2010

   $ 500,000   

March 31, 2011

   ($ 300,000 )” 

and inserting in lieu thereof the following:

“(b) Adjusted EBITDA. Maintain, measured as of the end of each fiscal quarter
during the following periods on a trailing three month basis, Adjusted EBITDA of
at least the following:

 

Trailing Three Month Period Ended    Minimum Adjusted EBITDA March 31, 2011   
($300,000) June 30, 2011 through and including September 30, 2011    $500,000
December 31, 2011    $100,000 March 31, 2012, and each trailing three month
period ending thereafter    The greater of (i) forty percent (40%) of forecasted
Adjusted EBITDA per the board approved projections; or (b) $100,000”



--------------------------------------------------------------------------------

  8 The Loan Agreement shall be amended by deleting the following text appearing
as Section 8.1 thereof:

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date). During the cure period, the failure to
make or pay any payment specified under clause (a) or (b) hereunder is not an
Event of Default (but no Credit Extension will be made during the cure period);”

and inserting in lieu thereof the following:

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date and/or the Term Loan Maturity Date, as
applicable). During the cure period, the failure to make or pay any payment
specified under clause (a) or (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);”

 

  9 The Loan Agreement shall be amended by deleting the following text appearing
as Section 12.1 thereof:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(b). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations. If such termination is at Borrower’s election, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to Fifty Thousand Dollars ($50,000) (one
percent (1.00%) of $5,000,000), provided that no termination fee shall be
charged if the credit facility hereunder is replaced with a new facility from
another division of Silicon Valley Bank. Upon payment in full of the Obligations
and at such time as Bank’s obligation to make Credit Extensions has terminated,
Bank shall release its liens and security interests in the Collateral and all
rights therein shall revert to Borrower.”

and inserting in lieu thereof the following:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(b). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations. If such termination is at Borrower’s election, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to Ten Thousand Dollars ($10,000) (one
percent (1.00%) of $1,000,000), provided that no termination fee shall be
charged if the credit facility hereunder is replaced with a new facility from
another division of Silicon Valley Bank. Upon payment in full of the Obligations
and at such time as Bank’s obligation to make Credit Extensions has terminated,
Bank shall release its liens and security interests in the Collateral and all
rights therein shall revert to Borrower.”



--------------------------------------------------------------------------------

  10 The Loan Agreement shall be amended by deleting following definitions
appearing in Section 13.1 thereof:

““Eligible Governmental Accounts” are, so long as Borrower’s unrestricted cash
at Bank minus all outstanding Obligations of Borrower owed to Bank is equal to
or greater than $2,500,000 (the “Eligible Governmental Accounts Threshold”),
Accounts that are otherwise Eligible Accounts which are owing from an Account
Debtor which is a United States government entity or any department, agency or
instrumentality thereof, for which Bank determines, in its sole discretion, that
Borrower and the Account Debtors of such Eligible Governmental Accounts are
using best efforts to obtain an assignment under the Federal Assignment of
Claims Act of 1940 in favor of Bank. For the avoidance of doubt, at any time the
Borrower fails to maintain the Eligible Governmental Accounts Threshold, no
Accounts will be considered “Eligible Governmental Accounts” until such time as
Bank determines, in its sole discretion, that Borrower has achieved the Eligible
Governmental Accounts Threshold. Any Overadvance created by Borrower failing to
maintain the Eligible Governmental Accounts Threshold shall immediately be
repaid in accordance with Section 2.2.

“Litigation Accrual” is a onetime amount accrued and reported by Borrower under
GAAP for the first quarter of 2009 between Borrower and Hansen Medical, Inc. in
the approximate amount of $36,100,000.”

 

  11 The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

““Adjusted EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) income tax expense, plus (e) to the
extent deducted in the calculation of Net Income, non-cash stock compensation
expense, less (f) to the extent included in the calculation of Net Income, the
reversal of any portion of the Litigation Accrual.

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus (b) the
lesser of (i) eighty percent (80%) of Eligible Governmental Accounts or (ii) Two
Million Five Hundred Thousand Dollars ($2,500,000), in each case as determined
by Bank from Borrower’s most recent Borrowing Base Certificate; provided,
however, that Bank may decrease the foregoing percentage in its good faith
business judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect the Collateral.”

“Credit Extensions” is any Advance, Letter of Credit, FX Forward Contract,
amount utilized for Cash Management Services, or any other extension of credit
by Bank for Borrower’s benefit.

“Revolving Line” is an Advance or Advances in an amount not to exceed Five
Million Dollars ($5,000,000).

“Revolving Line Maturity Date” is May 18, 2011.”

and inserting in lieu thereof the following:

““Adjusted EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) income tax expense, plus (e) to the
extent deducted in the calculation of Net Income, non-cash stock compensation
expense, plus (f) to the extent deducted in the calculation of Net Income,
after-tax dividends (provided, that nothing herein shall be construed as
permitting Borrower to pay and dividends or distributions in violation of
Section 7.7 hereof) less (g) to the extent included in the calculation of Net
Income, non-cash income recognized in connection with the early termination of
the Indebtedness under the Hansen Subordinated Loan Documents.



--------------------------------------------------------------------------------

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, as determined
by Bank from Borrower’s most recent Borrowing Base Certificate; provided, that
Bank may decrease the foregoing percentage in its good faith business judgment
based on events, conditions, contingencies, or risks which, as determined by
Bank, may adversely affect the Collateral.”

“Credit Extensions” is any Advance, Letter of Credit, FX Forward Contract,
amount utilized for Cash Management Services, Term Loan or any other extension
of credit by Bank for Borrower’s benefit.

“Revolving Line” is an Advance or Advances in an amount not to exceed One
Million Dollars ($1,000,000).

“Revolving Line Maturity Date” is May 17, 2012.”

 

  12 The Loan Agreement shall be amended by deleting the following clauses
(j) and clause (s) from the definition of “Eligible Accounts” in Section 13.1
thereof:

“(j) Accounts owing from the United States or any department, agency, or
instrumentality thereof except for Accounts of the United States if Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended, except for
Eligible Governmental Accounts;

(s) Accounts for which the Account Debtor is Hansen Medical; and”

and inserting in lieu thereof the following:

“(j) Accounts owing from the United States or any department, agency, or
instrumentality thereof except for Accounts of the United States if Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(s) prior to (i) payment in full of all Indebtedness of Borrower under the
Hansen Subordinated Loan Documents and (y) the termination of all of the Hansen
Subordinated Loan Documents and prior to release of all security interests or
Liens created thereunder, Accounts for which the Account Debtor is Hansen
Medical; and”

 

  13 The loan Agreement shall be amended by inserting the following definitions
in Section 13.1 thereof, each in its appropriate alphabetical order:

““Second Loan Modification Effective Date” is May 18, 2011.

“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.5
hereof.

“Term Loan Amount” is an aggregate amount equal to Six Million Dollars
($6,000,000) outstanding at any time.

“Term Loan Maturity Date” is the earliest of (a) May 1, 2015 or (b) the
occurrence of an Event of Default.

“Term Loan Payment” is defined in Section 2.1.5(b).”

 

  14 The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.



--------------------------------------------------------------------------------

4. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the Second Loan
Modification Effective Date, each in form and substance satisfactory to the
Bank, in its sole discretion (collectively, the “Conditions Precedent”):

 

  A. Copies, certified by a duly authorized officer of the Borrower, to be true
and complete as of the date hereof, of each of (i) the governing documents of
the Borrower as in effect on the date hereof (but only to the extent modified
since last delivered to the Bank), (ii) the resolutions of the Borrower
authorizing the execution and delivery of this Loan Modification Agreement, the
other documents executed in connection herewith and the Borrower’s performance
of all of the transactions contemplated hereby (but only to the extent required
since last delivered to Bank), and (iii) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be so
authorized (but only to the extent any signatories have changed since such
incumbency certificate was last delivered to Bank);

 

  B. A certificate from the Secretary of State of the applicable State of
organization as of a recent date as to the Borrower’s existence and good
standing, together with certificates of foreign qualification from the
applicable authority in each applicable jurisdiction in which Borrower is so
qualified, each as of a recent date;

 

  C. An executed Payoff and Release Letter from Hansen Medical;

 

  D. Updated Perfection Certificates, executed by Borrower; and

 

  E. Such other documents as Bank may reasonably request.

5. FEES. Borrower shall pay to Bank Borrower shall pay to Bank (i) a Term Loan
commitment fee equal to Twenty Nine Thousand Seven Hundred Fifty Dollars
($29,750); and (ii) a Revolving Line commitment fee equal to Five Thousand Two
Hundred Fifty Dollars ($5,250), which fees shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.

6. CONDITIONS SUBSEQUENT. On or before the date that is three (3) Business Days
after the Second Loan Modification Effective Date (the “Due Date”) (or such
later date as Bank shall determine, in its sole discretion), Borrower shall
cause to be delivered to Bank the following documents with all applicable
executed signature pages and attachments (each a “Condition Subsequent” and
collectively, the “Conditions Subsequent”). Borrower’s failure to timely fulfill
and deliver each Condition Subsequent to Bank on or before the Due Date (or such
later date as Bank shall determine, in its sole discretion), shall constitute an
Event of Default under the Loan Agreement. In addition, until such time as all
of the following Conditions Subsequent have been either received by Bank or, in
Bank’s sole discretion, have been waived by Bank, no Accounts, the Account
Debtor for which is Hansen Medical, shall be included in any Borrowing Base
calculation:

 

  A. Filed UCC-3 Termination Statements, terminating the UCC-1 financing
Statements in favor of Hansen Medical;

 

  B. Evidence satisfactory to Bank that Borrower has received its Hansen Secured
Promissory Note, marked “canceled”; and

 

  C. Executed Release of Security Interest in Patents and Trademarks, executed
by Hansen Medical, in form and substance acceptable to Bank.

7. RATIFICATION OF IP AGREEMENTS. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of the IP Agreements, and
acknowledges, confirms and agrees that said IP Agreements, as modified by
certain disclosures made by Borrower to Bank through and including the date
hereof, contain an accurate and complete listing of all Intellectual Property
Collateral as defined in each respective IP Agreement, and each remains in full
force and effect. Notwithstanding the terms and conditions of any of the IP
Agreements, Borrower shall not register any Copyrights or Mask Works in the
United States Copyright Office unless it: (i) has given at least fifteen
(15) days’ prior written notice to Bank of its intent to register such
Copyrights



--------------------------------------------------------------------------------

or Mask Works and has provided Bank with a copy of the application it intends to
file with the United States Copyright Office (excluding exhibits thereto);
(ii) executes a security agreement or such other documents as Bank may
reasonably request in order to maintain the perfection and priority of Bank’s
security interest in the Copyrights proposed to be registered with the United
States Copyright Office; and (iii) records such security documents with the
United States Copyright Office contemporaneously with filing the Copyright
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Bank a copy of the Copyright application(s) filed with the United
States Copyright Office, together with evidence of the recording of the security
documents necessary for Bank to maintain the perfection and priority of its
security interest in such Copyrights or Mask Works. Borrower shall provide
written notice to Bank of any application filed by Borrower in the United States
Patent Trademark Office for a patent or to register a trademark or service mark
within thirty (30) days of any such filing.

8. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in certain
Perfection Certificates, each dated as of February 18, 2010, each as modified by
written disclosures made by Borrower to Bank through and including the date
hereof, and acknowledges, confirms and agrees the disclosures and information
above Borrower provided to Bank in each such Perfection Certificate, as modified
through the date hereof, remains true and correct in all material respects as of
the date hereof.

9. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

10. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

11. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement (as modified by this
Loan Modification Agreement), and all security or other collateral granted to
the Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

12. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

13. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

14. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference in its entirety.

15. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first above written.

 

BORROWER: LUNA INNOVATIONS INCORPORATED

By:  

/s/ My E. Chung

Name:   My E. Chung Title:   President and CEO LUNA TECHNOLOGIES, INC.

By:  

/s/ Scott A. Graeff

Name:   Scott A. Graeff Title:   President BANK: SILICON VALLEY BANK

By:  

/s/ Christopher Leary

Name:  

Christopher Leary

Title:  

Vice President



--------------------------------------------------------------------------------

Exhibit A to Second Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK   

Date:                     

FROM:    LUNA INNOVATIONS INCORPORATED       LUNA TECHNOLOGIES, INC.   

The undersigned authorized officer of Luna Innovations Incorporated, a Delaware
corporation, and Luna Technologies, Inc., a Delaware corporation (individually
and collectively, jointly and severally, the “Borrower”) certifies that under
the terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”), (1) Borrower is in complete compliance for the period
ending              with all required covenants except as noted below, (2) there
are no Events of Default, (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

  

Required

 

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days   Yes  No Annual financial statement (CPA Audited) + CC    FYE within 120
days   Yes  No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC  
Yes  No A/R & A/P Agings, Deferred Revenue/billings in excess of cost
report/project identifiers for Assignments of Claim tracking purposes    Monthly
within 15 days   Yes  No Transaction Reports   

Bi-weekly (monthly with 30 days

during a Streamline Period) and with each request for an advance

  Yes  No Projections    FYE within 30 days, and as amended   Yes  No

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

 

Financial Covenant

   Required      Actual     

Complies

Maintain as indicated:

        

Minimum Liquidity

   $ 7,000,000       $                    Yes  No

Minimum Adjusted EBITDA

     *       $                    Yes  No

 

* See Section 6.9(b) of the Loan and Security Agreement

 

1



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

LUNA INNOVATIONS INCORPORATED

LUNA TECHNOLOGIES, INC.

    BANK USE ONLY         Received by:  

 

          AUTHORIZED SIGNER

By:  

/s/ My E. Chung

    Date:  

 

Name:  

My E. Chung

      Title:  

President & CEO

    Verified:  

 

        AUTHORIZED SIGNER

      Date:  

 

      Compliance Status:   Yes    No

 

2



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:            

 

I. Liquidity (Section 6.9(a))

Required: Liquidity. Borrower’s (i) unrestricted cash at Bank plus (ii) the
lesser of (x) thirty percent (30%) of net billed accounts receivable (including,
without limitation, unbilled but contractually due accounts receivable) or
(y) Three Million Dollars ($3,000,000) of not less than Seven Million Dollars
($7,000,000).”

Actual:

 

A.    Aggregate value of Borrower’s unrestricted cash at Bank    $            
B.    The lesser of (x) thirty percent (30%) of net billed accounts receivable
(including, without limitation, unbilled but contractually due accounts
receivable) or (y) Three Million Dollars ($3,000,000)    $             C.   
LIQUIDITY (line A plus line B)    $            

Is line C equal to or greater than $7,000,000?

 

             No, not in compliance   

            Yes, in compliance

 

3



--------------------------------------------------------------------------------

II. Adjusted EBITDA (Section 6.9(b))

Required: Maintain, measured as of the end of each fiscal quarter during the
following periods on a trailing three month basis, Adjusted EBITDA of at least
the following:

 

Trailing Three Month Period Ended    Minimum Adjusted EBITDA March 31, 2011   
($300,000) June 30, 2011 through and including September 30, 2011    $500,000
December 31, 2011    $100,000 March 31, 2012, and each trailing three month
period ending thereafter    The greater of (i) forty percent (40%) of forecasted
Adjusted EBITDA per the board approved projections; or (b) $100,000

Actual: All amounts calculated on a trailing three month basis:

 

A.    Net Income    $         B.    To the extent included in the determination
of Net Income       1.    The provision for income taxes    $            2.   
Depreciation expense    $            3.    Amortization expense    $           
4.    Net Interest Expense    $            5.    Non-cash stock compensation
expense    $            6.    After-tax dividends (provided, that nothing herein
shall be construed as permitting Borrower to pay and dividends or distributions
in violation of Section 7.7 of the Loan Agreement)    $            7.   
Non-cash income recognized in connection with the early termination of the
Indebtedness under the Hansen Subordinated Loan Documents.    $            8.   
The sum of lines 1 through 6 minus line 7    $         C.    Adjusted EBITDA
(line A plus line B.8)   

Is line C equal to or greater than $ [                    ]?

 

            No, not in compliance   

            Yes, in compliance

 

1